Title: From John Adams to United States Congress, 12 February 1798
From: Adams, John
To: United States Congress




Gentlemen of the Senate and Gentlemen of the House of Representatives—
United States February 12th 1798.

In obedience to the Law, I now present to both Houses of Congress, my annual account of Expenditures from the Contingent Fund during the year 1797. by which it appears, that on the first of January last there remained in the Treasury a Balance of Fifteen thousand, four hundred, and ninety four dollars and twenty four Cents, Subject to future dispositions of Government.
John Adams
